Citation Nr: 1409185	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for hypertension, hearing loss, and tinnitus, entitlement to increased evaluation for diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right and left knee disabilities are not related to active service or to service-connected disability.  Arthritis was first shown many years after service and is not shown to be related to service.
CONCLUSION OF LAW

The Veteran's right and left knee disabilities were not incurred in or aggravated by active service and are not causally related to or aggravated by service-connected disability; arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2009. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, as to this issue. 

The Veteran seeks service connection for right and left knee disabilities as secondary to his service-connected diabetes mellitus.  The record shows that the Veteran underwent total knee replacement on both knees due to degenerative joint disease and that prior to total left knee replacement, the Veteran suffered a left knee medial meniscus tear.
  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013).

The Board has reviewed all service treatment records and all post-service treatment records in the claims file.

The service treatment records are absent complaints, findings or diagnoses of any right or left knee condition during service.  On the clinical examination for separation from service in October 1971, the Veteran's lower extremities were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having arthritis, lameness, and "trick" or locked knee.  Thus, there is no medical evidence that shows that the Veteran suffered from any right or left knee condition during service. 

The record does not reveal competent evidence of knee arthritis within a year of the Veteran's separation from active duty.  The first showing of knee arthritis was not until 2001, thirty years after his discharge from service.

The record also does not include any opinion linking a current knee disorder to any period of active service or to service-connected disability.  

The Veteran underwent VA examination in August 2008.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed him as having status post bilateral total knee arthroplasty secondary to degenerative joint disease exacerbated by morbid obesity.  The examiner opined that severe end stage degenerative joint disease of bilateral knees was not caused by or related to diabetes mellitus, type II.  

While there is evidence of current right and left knee disabilities, to include arthritis; without competent evidence linking a current knee disorder to service or to service-connected disability, the benefit sought on appeal cannot be granted.   

The Board acknowledges that the Veteran has submitted medical articles in support of his claim.  The article entitled, "Effects of diabetes mellitus on the biomechanical properties of human ankle cartilage" notes that a study to compare the intrinsic material properties of human ankle articular cartilage from patients with diabetes and those without diabetes were found to differ significantly, specifically, cartilage from patients with diabetes was significantly softer and more permeable than cartilage from control subjects.  The article entitled, "Diabetes May Impair Fracture Healing By Excess Removal of Cartilage" notes that studies done on mice showed that in diabetes, cartilage was lost prematurely reducing scaffold for bone to form on leading to diminished new bone formation.  The article entitled, "Musculoskeletal Complications of Diabetes Mellitus" notes that musculoskeletal complications are most commonly seen in patients with a longstanding history of type I diabetes but they are also seen in patients with type 2 diabetes and that some of the complications have a known direct association with diabetes whereas others have a suggested by unproven association.  The article reviews musculoskeletal and rheumatological manifestations of the hands, shoulders, feet, muscles, and skeleton.  The article notes that diabetes is not clearly a risk factor for osteoarthritis but that obesity is a risk factor for both osteoarthritis and diabetes and that osteoarthritis of the weight-bearing joints in the affected type 2 diabetic patients may be related to their obesity and not to the diabetes itself.  

Although these articles provide a suggestion that the Veteran's knee problems could be related to his service-connected diabetes mellitus, they are based on rather tenuous theories which speak in terms of generalities.  As such, the Board finds more probative the VA examiner's opinion that severe end stage degenerative joint disease of bilateral knees was not caused by or related to diabetes mellitus, type II.  

The Board also acknowledges that the Veteran contends that his current right and left knee disorders are related to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of his current knee disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral knee disabilities, to include as secondary to diabetes mellitus, type II, is denied.


REMAND

The Veteran underwent VA examination in August 2008 at which time the VA examiner rendered an opinion that there was no objective evidence to support diagnoses of hypertension.  There are, however, numerous diagnoses of hypertension in the record and indications that it is controlled by medication.  Thus, it is the Board's opinion that the Veteran be provided an additional VA examination to determine whether or not he has a current hypertension disability that is related to his active duty service or service-connected disability.

The Veteran's service treatment records show hearing loss threshold shifts of 15 dB at 500, 1000, and 2000 Hertz bilaterally, of 15 dB at 4000 Hertz on the right, and of 10 dB at 4000 Hertz on the left during service.  In the August 2008 VA examination report, the examiner noted that the service treatment records were silent for significant threshold shift.  In disagreeing with the VA examiner's findings, the Veteran's representative provided information regarding standard hearing loss threshold shifts which seems to indicate that the Veteran may have had a significant hearing loss threshold shift during service.  Thus, it is the Board's opinion that the Veteran be provided an additional VA examination to determine whether or not his current hearing loss and tinnitus are related to his active duty service.

The Veteran also underwent VA examination in August 2008 to determine the current severity of his diabetes mellitus, type II, at which time the examiner noted that medications included glipizide 10 mg twice a day and novolin 25 mg twice a day.  In July 2009, however, the Veteran's medication was noted to be glyburide 10 mg twice a day, insulin 50 units every morning and 55 units every night, metformin hcl 1000mg twice a day.  In addition, the Veteran presented in May 2009 with complaints of vague left hand numbness and appears to be taking medication for erectile dysfunction.  As such, it appears that the Veteran's diabetes mellitus, type II may have increased in severity since his last examination.  Thus, it is the Board's opinion that the Veteran be provided an additional VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  

The Veteran's claim for a TDIU is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While this appeal is on remand, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hypertension, hearing loss, tinnitus, and diabetes mellitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as VA treatment records for hypertension, hearing loss, tinnitus, and diabetes mellitus since September 2009 should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be accorded an appropriate VA examination(s) for the purpose of determining the current nature and likely etiology of any hypertension disabilities and the current nature and severity of his service-connected diabetes mellitus including any associated residuals.  

The examiner(s) is/are to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  

* The examiner(s) must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) or less likely than not (that is, a probability less than 50 percent) that any current hypertension had its origin in service or is in any way related to the Veteran's active service or to service-connected diabetes mellitus.

* In accordance with the latest worksheets for rating diabetes mellitus, type II, the examiner(s) is/are to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  

* The examiner(s) is/are also requested to specifically identify all current residuals of the Veteran's diabetes mellitus.  

* The examiner(s) is/are further requested to address the impact of the diabetes mellitus on the Veteran's ability to work.   

The rationale for any opinion expressed should be provided.  The examiner(s) is/are advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. 

3.  The Veteran should be accorded an examination by a qualified audiologist for the purpose of determining the current nature and likely etiology of any hearing loss and tinnitus disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) or less likely than not (that is, a probability less than 50 percent) that any current hearing loss disability and tinnitus disability had their origin in service or are in any way related to the Veteran's active service.  

* In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.  The examiner must discuss the Veteran's service treatment records and the significance of any pure tone threshold shifts that occurred during the Veteran's service. 

The rationale for any opinion expressed should be provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


